—Order, Supreme Court, New York County (Alice Schlesinger, J.), entered on or about June 1, 1998, which, in an action for personal injuries sustained when plaintiff slipped on a grease spot while transferring building materials from his delivery truck to the loading dock platform of a commercial building, granted defendant cleaning contractor’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The untimely filing of the motion was properly excused in view of the parties’ settlement negotiations (see, Acosta v 888 *1367th Ave. Assocs., 248 AD2d 284). On the merits, plaintiffs theory that defendant’s cleaning procedures were inadequate to address an ongoing and dangerous condition is not supported by any evidence other than the existence of grease spots necessarily incidental to the use of a loading dock for delivery trucks (see, Mercer v City of New York, 223 AD2d 688, 691, affd on other grounds 88 NY2d 955). The uncontradicted evidence of defendant’s cleaning procedures is not met with any evidence tending to show that such procedures were unreasonable. Concur — Rosenberger, J. P., Tom, Rubin, Saxe and Buckley, JJ.